Citation Nr: 0524769	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  00-07 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, variously defined as coronary artery disease, 
ischemic cardiomyopathy, and unstable angina pectoris, 
secondary to the veteran's service-connected rheumatic heart 
disease with post-rheumatic pericarditis.

2.  Entitlement to an increased evaluation for rheumatic 
heart disease with post-rheumatic pericarditis, currently 
rated at as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Louisiana Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
November 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

Following a review of the claims folder, in September 2002, 
the Board notified the veteran that it was deferring issuing 
a decision on the merits of the claim and instead it would be 
undertaking additional development of the issues pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  The Board notified the 
veteran that once the development had been completed, the 
veteran would be informed of the development, and the Board 
would issue a decision.

Development on the issues occurred and the information 
obtained was included in the claims folder. Nevertheless, in 
May 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) issued Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In that case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, the claim 
was remanded to the RO in September 2003.  The case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran is service-connected for rheumatic heart 
disease with post-rheumatic pericarditis.  

3.  There is no competent medical evidence of record linking 
the veteran's service-connected rheumatic heart disease with 
post-rheumatic pericarditis, coronary artery disease, 
ischemic cardiomyopathy, and unstable angina pectoris.

4.  The veteran's left ventricular ejection fraction has been 
measured as 30 to 45 percent.  


CONCLUSIONS OF LAW

1.  Coronary artery disease, ischemic cardiomyopathy, and 
unstable angina pectoris is not proximately due to or the 
result of the veteran's service-connected rheumatic heart 
disease with post-rheumatic pericarditis.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2004).

2.  The criteria for a 60 percent evaluation, and no more, 
for rheumatic heart disease with post-rheumatic pericarditis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 
7002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the veteran was informed of the VCAA, or 
the workings thereof, through letters sent to him in April 
2001, March 2003, and April 2004.  It is noted that when the 
board returned the claim via its September 2003 Remand, the 
Board did not specifically mention the requirement of 
actually informing the veteran of the VCAA.  Nevertheless, 
the Appeals Management Center (AMC) did send the veteran 
notice of the VCAA in a letter dated April 2004.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the US 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the veteran being informed of the VCAA and its 
requirements.  The Court acknowledged in Pelegrini that where 
the § 5103(a) [of 38 U.S.CA. (West 2002 & Supp. 2005) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2004) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, RO, and the 
AMC) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's action of September 2003.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his service-connected disability involving the heart 
caused or resulted in the development of the veteran's other 
heart disorders.  He was also informed that he needed to 
submit evidence showing that his service-connected rheumatic 
heart disorder was underrated and should be assigned a higher 
disability evaluation.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, via letters sent in April 2001, March 2003, and 
April 2004, which spelled out the requirements of the VCAA 
and what the VA would do to assist the veteran.  The VA 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The veteran was told that he should inform the VA within 60 
days of receipt of the latest VCAA letter from the AMC of any 
additional records or evidence necessary for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations in order to determine the severity of 
his service-connected heart disorder and the etiology of the 
nonservice-connected heart-related conditions.  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was given notice that the VA would help 
him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  After the issuance of the 
latest VCAA letter, the veteran reiterated his previous 
contentions and asked that the Board to issue a determination 
on his claim.  Therefore the VA can only assume that no 
additional information or evidence will be forthcoming from 
the veteran.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claims, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone medical examinations so that the VA would have 
a complete picture of the veteran's disabilities.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and an SSOC, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

I.  Service Connection

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2004), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Finally, service connection may be established on a 
"presumptive" basis.  Most commonly, this is established 
under 38 C.F.R. § 3.309(a) (2004) which states that specific 
enumerated disabilities, to include cardiovascular disorders, 
may be presumed to have been incurred during active military 
service if they manifest to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).    

The veteran's service medical records are negative for any 
findings or manifestations of, or treatment for, coronary 
artery disease, ischemic cardiomyopathy, or unstable angina 
pectoris.  The veteran's VA claims folder indicates that the 
veteran did not submit a claim for these disorders 
immediately following his discharge from the military.  
Moreover, those same records do not show that the veteran 
expressed concern about those three conditions when he 
submitted a claim for benefits in December 1972, which lead 
to the rating action of May 1974.  The record indicates that 
the veteran did not submit a claim for these conditions until 
the 1998 - over 40 years after he was released from active 
duty.

Notwithstanding the long time period between the veteran's 
service and his claim for benefits, the VA has obtained 
opinions from doctors with respect to the veteran's 
assertions.  Specifically, the veteran asserted in 1998 that 
his service-connected rheumatic heart disease with post-
rheumatic pericarditis caused or resulted in the development 
of coronary artery disease, ischemic cardiomyopathy, and 
unstable angina pectoris.  A VA doctor, in August 1999, 
specifically stated:

In my opinion, it is NOT likely that the 
veteran's coronary artery disease, 
ischemic cardiomyopathy and unstable 
angina pectoris was caused or aggravated 
by his service connected rheumatic heart 
disease with post rheumatic pericarditis.

A second evaluation was performed in November 2000.  The 
examiner specifically stated that the veteran's current 
problems were not related to rheumatic fever and 
pericarditis.  

Another VA cardiology examination was accomplished in May 
2005.  After reviewing the veteran's claim folder, including 
his medical records, the examiner stated that the veteran's 
claimed conditions were less than likely, less than 50% 
probability, caused by or the result of the service-connected 
heart disorder.  The examiner further wrote:

Veteran do[es] not have any history of 
valvular dysfunction or replacement.  His 
examination in 1956 did not reveal any 
murmur.  He did not [have] valve 
replacement during CABG.  All [of these] 
this (sic) facts suggest no significant 
valvular dysfunction.  Rheumatic feve[r] 
most commonly affects heart valve and 
causes stenosis lead[ing] to eventual 
cardiac damage which is less likely in 
this case.  [The] [O]ther thing [is] he 
has widespread vascular disease in 
carotids, renal vessels which also 
suggest[s] generalized atherosclerotic 
process rather th[a]n rheumatic fever as 
etiology of cardiac condition.  

Notwithstanding the assertions made by the VA physicians, the 
veteran has continued to assert that his rheumatic heart 
disease has lead to the development of other heart disorders.  
Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, either from a private 
doctor or a VA physician, which would relate the veteran's 
service-connected rheumatic heart disease with any other 
disability from which the veteran may now be suffering 
therefrom.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may have experienced difficulty in breathing or chest 
pain.  However, he is not competent to say that he has heart 
disabilities related to his service-connected rheumatic heart 
disease.  In other words, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that competent medical evidence has not been 
presented that etiologically links the veteran's rheumatic 
heart disease with coronary artery disease, ischemic 
cardiomyopathy, or unstable angina pectoris.  Hence, service 
connection is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§  3.303, 3.310 (2004).  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  The veteran's claim is thus 
denied.

II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2004) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2004) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issue now before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The veteran has requested that his service-connected 
rheumatic heart disease with post-rheumatic pericarditis, 
which is evaluated as 30 percent disabling, be assigned a 
higher evaluation.  This condition has been rated in 
accordance with the diagnostic criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 7002 (2004).  This diagnostic code is 
based in part on symptoms associated with and results of 
metabolic equivalency tests.  One MET (metabolic equivalent) 
is the energy cost of standing quietly at rest and represents 
an oxygen uptake of 3.5 milliliters per kilogram of body 
weight per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104 (2004).

Diagnostic Code 7002 is utilized to evaluate disability from 
pericarditis.  38 C.F.R. Part 4 (2004).  For three months 
following cessation of therapy for active infection with 
cardiac involvement, the disability is rated 100 percent.  
Thereafter, with documented pericarditis resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, the disability shall be rated 100 
percent.  With more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
rating of 60 percent shall be assigned.

Where workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electro-cardiogram, echocardiogram, or X-ray, a 30 percent 
rating is assigned.

As reported, the veteran did undergo a VA cardiac examination 
in May 2005.  During that time, the veteran's ejection 
fraction was measured at 30 percent.  The examiner did not 
specifically state what the MET results were so the Board is 
unable to report whether the veteran's METs was between three 
to five.  The examination accomplished in December 1998 noted 
that ejection fraction was measured at approximately 40 
percent.  MET results were not provided.  Another examination 
performed in November 2000 reported a left ventricular 
ejection fraction of 45 percent.  

In conjunction with his claim for an increased evaluation, 
the veteran's VA and reported private medical records were 
obtained and have been included in the claims folder for 
review.  Unfortunately, while these records do show treatment 
for numerous conditions, including those involved with the 
heart, they do not indicate MET scores nor do they show left 
ventricular ejection fractions.  

In consideration of the fact that the evidence does show that 
the veteran's left ventricular ejection fraction has been 
measured between 30 to 45 percent, it is the decision of the 
Board that the evidence does support a 60 percent disability 
evaluation from the date of this claim.  Nevertheless, the 
same evidence does not suggest that the veteran is suffering 
from congestive heart failure as a result of the rheumatic 
heart disease.  The evidence does not indicate that the 
ejection fraction is less than 30 percent or that the MET has 
been measured at three or less.  Accordingly, the criteria 
for a 60 percent evaluation, but no higher, have been met

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected rheumatic heart disease with post-rheumatic 
pericarditis, as to render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004) are not met.


ORDER

Service connection for a cardiovascular disorder, variously 
defined as coronary artery disease, ischemic cardiomyopathy, 
and unstable angina pectoris, secondary to the veteran's 
service-connected rheumatic heart disease with post-rheumatic 
pericarditis, is denied.  

An increased evaluation of 60 percent for rheumatic heart 
disease with post-rheumatic pericarditis is granted, subject 
to the controlling criteria applicable to the payment of 
monetary awards.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


